Citation Nr: 0032310	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for somatoform 
disorder.  

3.  Entitlement to service connection for a heart disability 
to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968, 
and from June 1973 to June 1977.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The veteran's representative has argued that the veteran's 
heart disability could be secondary to PTSD or to somatoform 
disorder.  Since these disabilities are not service-
connected, the issues properly before the Board at this time 
are those listed on the first page of this decision.  

The issues of entitlement to service connection for a heart 
disability and entitlement to service connection for PTSD 
will be addressed in the remand that follows this decision 
since the Board has determined that additional development is 
warranted.  The decision will address the issue concerning 
well groundedness of the claim for service connection for 
PTSD only.  Parker v. Brown, 7 Vet. App. 116 (1994); 
Holland v. Brown, 6 Vet. App. 443 (1994); Kellar v. Brown, 
6 Vet. App. 157 (1994).  In addition, the issue of 
entitlement to service connection for somatoform disorder 
will be deferred pending further development.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
plausible.  



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.   38 U.S.C.A. 
§ 5107.  

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Additionally, service connection may also be awarded 
for certain statutorily enumerated disabilities, such as 
psychoses, which manifest to a compensable degree within one 
year of the date of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disability, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(1999).  However, as with any claim, the veteran bears the 
burden of submitting evidence sufficient to render his claim 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

A well grounded claim for service connection for a 
psychiatric disability, to include post traumatic stress 
disorder, requires medical evidence of a current disability, 
lay evidence of an in-service stressor, and medical evidence 
of a nexus between the claimed stressor and the current 
diagnosis of post traumatic stress disorder.  Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  For the purpose of 
determining well groundedness, the veteran's lay testimony of 
an in-service stressor is presumed to be credible, unless it 
is inherently incredible or implausible on its face.  Samuels 
at 435-36.

In the present case, the veteran has submitted his own 
testimony concerning exposure to stressors.  In this regard, 
he has stated that while stationed aboard the USS TOPEKA, 
which was patrolling the border of Vietnam, he went out on 
helicopter missions to retrieve soldiers; he also stated that 
once he and another person set up a machine gun and shot up a 
small boat and its passengers.  He reported that he had 
witnessed people being blown in the air as a result of his 
loading projectiles into a 5-inch gun and firing at the 
shoreline.  The veteran's DD214 shows that he received the 
Vietnamese Service Medal.  In addition, in a statement from a 
service comrade, the writer noted that he served with the 
veteran aboard the USS Topeka.  He reported that during 
Operation Double Eagle, they blew up an ammo cache, which 
resulted in a great deal of death and destruction.  It was 
stated that one could see bodies and debris being blown in 
the air.  It was also reported that the unit performed 
extractions by helicopter.  It was stated that the veteran 
and another party were ordered to fire with a machine gun 
upon a Sampan that came too close to the ship, and that the 
result was that the Sampan sunk and three Vietnamese were 
killed.  

In addition, during the veteran's military service, he was 
seen in January 1974 at the Neuro-psychiatric clinic for 
excessive jealousy.  The finding was, obsessional neurosis.  

Next, the record contains diagnoses of PTSD, due in part to 
the veteran's reported experiences during service.  In 
addition, a private practitioner reported in a report dated 
in December 1997, January 1998 and February 1998 that the 
veteran had panic disorder without agoraphobia and PTSD.  It 
was opined that Vietnam residuals were certainly in evidence 
despite the veteran's lack of any significant combat 
activities.  

This evidence is sufficient to render the claim well 
grounded.  Id.  Once a claimant has submitted evidence 
sufficient to render a claim well grounded, the claimant's 
initial burden has been met, and VA is obligated under 38 
U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim. 38 U.S.C.A. § 5107(a) (West 
1991).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded, and to this extent the claim is allowed.  


REMAND

In November 1995, the RO denied service connection for a 
heart disability, and so informed the veteran in December 
1995.  The RO determined that the pre-existing heart 
disability was not aggravated by service.  The veteran 
disagreed with that finding in June 1996.  In September 1996, 
the RO found that no new and material evidence had been 
received to reopen the veteran's claim, and informed the 
veteran in September 1996.  Since the veteran had properly 
disagreed with the RO's November 1995 decision denying direct 
service connection within the time period allowed by law, a 
statement of the case on that issue must be issued to him on 
that issue.  The March 2000 statement of the case discussed 
the issue of secondary service connection only.  

As noted, the veteran has submitted a well grounded claim on 
the issue of entitlement to service connection for PTSD.  The 
Board notes that additional development on that claim is 
necessary prior to rendering a decision.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should contact the veteran and 
ask him to provide a list of the dates 
and locations of all VA or non-VA 
treatment for PTSD or any psychiatric 
disability, from his discharge from 
service to the present.  The RO should 
take appropriate steps to obtain copies 
of all of the veteran's records of 
treatment or hospitalization from any 
VAMC's identified, as well as any 
additional records of treatment from any 
other source identified by the veteran, 
which are not already in the claims file, 
and associate them with the record.

2.  The RO should contact the veteran in 
order to afford him another opportunity 
to provide further details concerning his 
claimed in- service stressors. The RO 
should ask the veteran to provide 
specific information, including dates, 
places, unit assignments, information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail, and any other 
circumstances surrounding these events, 
including, to the extent possible, the 
number of casualties involved.  The 
veteran should be advised that complete 
and detailed information is vitally 
necessary to obtain supportive evidence 
of his claimed stressful events and that 
he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.  The veteran must 
also be advised that failure to comply 
with VA's request for information could 
have an adverse impact on his claim.

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors. This summary, together with a 
copy of the veteran's DD Form 214 and all 
associated documents, should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, including unit records, ship's 
logs, etc.   If the USASCRUR advises the 
RO that the requested information must be 
obtained through other organizations or 
offices, the RO should follow-up with any 
additional source(s) as advised.

4.  Next, the RO must make a specific 
determination, based upon the complete 
record, including the USASCRUR's 
response, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  

5.  Upon completion of the above, and if 
any verified stressor or stressors have 
been found, the veteran should be 
afforded a VA psychiatric examination.  
The veteran must be informed of the 
potential consequences of his failure to 
report for the examination.  The purpose 
of the examination will be to determine 
whether the complete record supports a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should 
express an opinion for the record as to 
whether the veteran's claimed stressor(s) 
from his military service are 
etiologically related to any current 
PTSD.  The examining physician should 
specifically identify which stressors are 
linked to any diagnosed PTSD, with 
reference to the stressor(s) determined 
by the RO to be established by the 
record.  All tests deemed necessary by 
the examiner must be conducted, and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  The 
examiner should also render an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disability is related to any 
treatment that the veteran received 
during his military service.  All 
conclusions drawn must be supported by 
complete rationale.  The claims folder 
and a copy of this Remand must be made 
available to the examiner prior to the 
examination, in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history. A notation 
to the effect that this record review 
took place should be included in the 
examination report.  

After the examination has been completed, 
the RO should review the examination 
report to ensure that it complies with 
the directives of this remand, and if 
not, it must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6. The RO should then review the record 
and readjudicate the claim of service 
connection for PTSD, service connection 
for somatoform disorder, and service 
connection for a heart disability to 
include on a secondary basis.  If the 
determination remains adverse, both the 
veteran and his representative should be 
provided a statement of the case on the 
issue of entitlement to service 
connection for a heart disability, and 
afforded the appropriate amount of time 
to respond.  On the remaining issues, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case, which includes a 
summary of additional evidence submitted, 
any applicable laws and regulations, and 
a discussion concerning the reasons for 
the decision.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



